Citation Nr: 1425201	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vulvar cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1995 to October 1998 and from July 2001 to September 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the Veteran's claim for entitlement to service connection for vulvar cancer.  

The Veteran asserts that her vulvar cancer is the result of squamous intraepithelial lesions she had during active duty in January 1996.  She contends that an in-service cryosurgery did not completely remove or freeze the precancerous cells on her cervix and that as a result, she developed vulvar cancer nine years later.

Service treatment records reveal that an entrance examination conducted in August 1994 reflects a normal pelvic examination.  However, prior to the Veteran's entrance into service, a July 1995 medical record indicates the Veteran had an abnormal Pap smear that showed moderate dysplasia and high risk humanpapilloma virus (HPV).  A November 1995 service treatment record indicates the Veteran had high grade squamous intraepithelial lesion of the cervix.  Service treatment records document that the Veteran underwent cryosurgeries in January 1996 and August 1998.

Private treatment records dated in May 2007 show the Veteran underwent a wide radical excision of a vulvar lesion for micro-invasive squamous cell carcinoma of the vulva.  An operative report indicates the Veteran had noted a lesion approximately one year prior to the surgery. 

In support of her claim, the Veteran submitted a May 2008 letter from Dr. J. M., a gynecologic oncologist.  Dr. J.M. reported that the Veteran underwent surgery in May 2007 after a diagnosis of micro-invasive carcinoma of the vulva.  Dr. J.M. stated that the cause of vulvar cancer was usually viral in etiology and that the same virus was responsible for cervical dysplasia (pre-cancer cells developing in the vagina and cervix).

In October 2008, the Veteran underwent VA examination in conjunction with her claim.  The VA examiner reviewed the Veteran's claims file and noted the pre-service, in-service, and post-service treatment records.  After performing a physical examination, the VA examiner diagnosed incompetent cervix resulting in preterm deliveries; history of squamous cell carcinoma of the vulva; and history of severe cervical dysplasia with history of abnormal Pap smear, with the last Pap smear being within normal limits.  The VA examiner noted the Veteran's assertions that her squamous cell carcinoma of the vulva, which was diagnosed in 2007, was the result of unresolved issues from a January 1996 cryosurgery.  The VA examiner opined that vulvar squamous cell carcinoma was not the result of unresolved issues from the cryosurgery performed during active duty.  The examiner stated that although both cervical dysplasia and cervical squamous cell carcinoma and vulvar dysplasia and vulvar squamous cell carcinoma had the same viral etiology, specifically high risk HPV, the vulvar cancer was a completely different location from the Veteran's cervical dysplasia.  The VA examiner noted that it was unknown when the Veteran was exposed to HPV of the vulva but found it reasonable to assume that it was at the same time she was exposed to HPV of the cervix.  The VA examiner opined that the initial vulvar HPV exposure was at least as likely as not caused by or the result of the same cervical HPV exposure documented prior to service.  The VA examiner reported that high risk HPV could become dormant and express itself at later points in life, and therefore one could not have any lesions but then a few years later have an abnormal Pap smear and dysplasia resulting from the exposure.  The VA examiner found that this could possibly be the case for the Veteran.  In this respect, the VA examiner did not believe the condition was aggravated during active duty service.  The VA examiner noted the Veteran's assertion that the January 1996 cryosurgery was not resolved as she was diagnosed nine years after service with squamous cell carcinoma of the vulva.  However, the VA examiner found this claim was unfounded, as the cryosurgery was performed on the cervix, which was a completely different location than the squamous cell carcinoma of the vulva. 

A VA medical opinion dated September 2013 was provided in conjunction with the Veteran's claim.  First, the examiner opined that the Veteran's vulvar cancer "is not at least as likely as not related to active duty service."  In reaching this conclusion, the examiner noted that the Veteran clearly had HPV exposure prior to joining the military from November 1995 to November 1998 and then a second enlistment from July 2001 through September 2001.  The examiner noted that she underwent a LEEP in July 1995 before entering.  After her cryotherapy treatments when she initially joined, there were documented normal paps from 1996 to 1998 and then 2002 to 2003.  The examiner concluded that with normal paps and normal vulvar exams, there was no worsening of her prior HPV exposure while in the military.  Second, the examiner concluded that the Veteran was exposed to the HPV virus prior to joining the military, but a patient can have the virus years before it becomes active.  The examiner noted that there was no way to prove she absolutely had the virus prior to joining versus during her active duty service versus after her time in service.  The examiner noted that what is known is that the vulvar carcinoma was diagnosed as microinvasive in 2007, which was six years after she left the military, making it less likely than not related to her time in service.  

The examiner further noted that in general, HPV is thought to be responsible for more than 90 percent of anal and cervical cancer and more than 50 percent of vaginal, vulvar, and penile cancers.  The examiner noted that there were two types of HPV (types 16 and 18) that cause about 75 percent of cervical cancer cases, about 70 percent of vaginal cancer cases, and about 50 percent of vulvar cancer cases.  Finally, the examiner concluded that the Veteran's disability did not worsen while in service, which was verified by all the normal paps after her initial cryotherapy, and there was no aggravation documented.  

A new VA medical opinion is warranted.  First, the 2013 examiner must address whether the Veteran has a chronic HPV virus that manifested in service.  If so, the examiner must address whether the Veteran's lesions were a manifestation of the HPV virus.  Finally, the examiner must address whether the Veteran's vulvar cancer is related to the HPV virus.  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2. After completing any additional notification and/or development action deemed warranted by the record, the case must be returned to the examiner who completed the September 2013 opinion for an addendum.  If the September 2013 examiner is unavailable or unable to provide the requested opinions, the case must be forwarded to an appropriate physician to review the evidence of record and provide the opinions.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the findings of the review of the medical evidence of record, as well as the Veteran's statements, the physician must render an opinion as to whether the Veteran's vulvar cancer is related to her military service.  The examiner must also provide an opinion as to whether the Veteran has chronic HPV that manifested in service, and if so, whether the Veteran's lesions in service were a manifestation of the HPV virus.  The examiner must further provide an opinion as to whether the Veteran's vulvar cancer is related to the HPV virus  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the issue on appeal remains denied, the RO must furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until she receives further notice; however, she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



